UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of May 1, 2015, there were 69,151,180shares of registrant’s common stock outstanding. GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 Signatures 22 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (U.S. Dollars in Thousands, Except Share and Per Share Data) March 31, December 31, 2015 2014 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 150,085 $ 189,761 Accounts receivable, less allowance for doubtful accounts 158,190 189,107 Inventories 356,929 319,385 Deferred income taxes 30,323 22,841 Prepaid expenses and other assets 9,001 9,384 Total current assets 704,528 730,478 Property and equipment, net 171,384 168,821 Customer lists, net 38,231 41,002 Patents, net 54,889 56,894 Other intangible assets, net 3,848 4,298 Trade names, net 182,761 182,684 Goodwill 635,565 635,565 Deferred financing costs, net 15,002 16,243 Deferred income taxes 36,093 46,509 Other assets 71 48 Total assets $ 1,842,372 $ 1,882,542 Liabilities and Stockholders’ Equity Current liabilities: Short-term borrowings $ 3,103 $ 5,359 Accounts payable 135,099 132,248 Accrued wages and employee benefits 14,944 17,544 Other accrued liabilities 80,945 84,814 Current portion of long-term borrowings and capital lease obligations 506 557 Total current liabilities 234,597 240,522 Long-term borrowings and capital lease obligations 1,033,610 1,082,101 Deferred income taxes 15,134 13,449 Other long-term liabilities 56,338 56,671 Total liabilities 1,339,679 1,392,743 Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 69,405,617 and 69,122,271 shares issued at March 31, 2015 and December 31, 2014, respectively 694 691 Additional paid-in capital 438,038 434,906 Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings 300,111 280,426 Accumulated other comprehensive loss ) ) Total stockholders’ equity 502,693 489,799 Total liabilities and stockholders’ equity $ 1,842,372 $ 1,882,542 See notes to condensed consolidated financial statements. 1 Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (U.S. Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended March 31, Net sales $ 311,818 $ 342,008 Costs of goods sold 209,215 222,494 Gross profit 102,603 119,514 Operating expenses: Selling and service 30,128 27,969 Research and development 8,163 7,746 General and administrative 14,206 13,148 Amortization of intangible assets 5,195 5,345 Total operating expenses 57,692 54,208 Income from operations 44,911 65,306 Other (expense) income: Interest expense ) ) Investment income 37 39 Loss on extinguishment of debt ) – Other, net ) 568 Total other expense, net ) ) Income before provision for income taxes 30,703 54,224 Provision for income taxes 11,018 19,523 Net income $ 19,685 $ 34,701 Net income per common share - basic: $ 0.29 $ 0.51 Weighted average common shares outstanding - basic: 68,806,337 68,421,800 Net income per common share - diluted: $ 0.28 $ 0.50 Weighted average common shares outstanding - diluted: 70,088,935 70,008,490 Comprehensive income $ 12,867 $ 34,272 See notes to condensed consolidated financial statements. 2 Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (U.S. Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2014 Operating Activities Net income $ 19,685 $ 34,701 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 3,839 3,230 Amortization of intangible assets 5,195 5,345 Amortization of original issue discount 987 452 Amortization of deferred financing costs 718 751 Loss on extinguishment of debt 1,368 – Provision for losses on accounts receivable 8 67 Deferred income taxes 3,182 12,606 Loss on disposal of property and equipment 1 62 Share-based compensation expense 2,508 3,322 Net changes in operating assets and liabilities: Accounts receivable 31,930 ) Inventories ) 7,931 Other assets 255 369 Accounts payable 2,619 4,459 Accrued wages and employee benefits ) ) Other accrued liabilities ) ) Excess tax benefits from equity awards ) ) Net cash provided by operating activities 25,257 36,353 Investing Activities Proceeds from sale of property and equipment 29 6 Expenditures for property and equipment ) ) Acquisition of business 374 – Net cash used in investing activities ) ) Financing Activities Proceeds from short-term borrowings 4,000 4,000 Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Payment of debt issuance costs – (4 ) Cash dividends paid ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards 6,806 6,528 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 18 Net increase (decrease) in cash and cash equivalents ) 23,593 Cash and cash equivalents at beginning of period 189,761 150,147 Cash and cash equivalents at end of period $ 150,085 $ 173,740 See notes to condensed consolidated financial statements. 3 Generac Holdings Inc.
